Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 9, 2015

                                       No. 04-15-00076-CV

                          IN THE INTEREST OF R.E.Y., A CHILD,

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02744
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        The notice of appeal was filed in this accelerated appeal on February 12, 2015. This
court must dispose of this appeal no later than 180 days after the date the notice of appeal was
filed. TEX. R. JUD. ADMIN. 6.

       The reporter’s record in this appeal consists of four volumes from hearings held on four
separate dates. The final volume of the reporter’s record was filed on May 14, 2015, and
appellant’s brief was due to be filed on June 3, 2015.

        On June 8, 2015, appellant’s attorney filed a “Motion for Filing of Exhibits, Motion to
Abate, Recalculate Due Dates, and/or Remand for New Trial,” asserting no exhibits were filed
with the reporter’s records. Having reviewed the reporter’s records, this court has determined
that the only volume making reference to exhibits is the reporter’s record filed on April 28, 2015,
by Ms. Herminia Torres. We further note the clerk’s record contains a receipt documenting that
Ms. Torres was in possession of the exhibits which she filed with the district clerk’s office.
Accordingly, appellant’s motion is GRANTED IN PART.

       It is ORDERED that Ms. Herminia Torres prepare a supplemental reporter’s record
containing the exhibits no later than five days from the date of this order. It is FURTHER
ORDERED that if appellant’s attorney believes additional exhibits are missing from the
appellate record, appellant’s attorney must file written notice in this court no later than five days
from the date of this order specifically listing the additional exhibits he believes are missing.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court